                              Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 1 of 68
(Pos:: : : '20:s}




                                                     UNITED STATES DISTRICT COURT                                                     FILED
                                                                                                                            U.S. DISTRICT COURT  .,
                                                                                                                                                               .
                                                     EASTERN DISTRICT OF ARKANSAS                                       _EASTERN DISTRICT AR NSAS
                                                      _ _ _ _ _ _ _ _ DIVISION

                                                                                                                    JAMES
                    f:l-ndrP4                L/NN         \it/A-Sh ,' ~-PJ>n                                        By:_~~-,,,./F--~~f&i!:=

                    ~  ~o 3 CN.S-t tt.x::Pd
                    p,, ne BI lt f(, a II, If.A, nS t:}S
                              (Name of plaintiff or plaintiffs)         -, /   ~ l> 3
                                            v.                          c1v1LAcnoNNo.                     t/.~IL!.V~e=>o-J'.Nf
                                                                        (case number to be supplied by the assignment clerk)


               Sc;{e<en~~rl;lANNfXflnJ(l,SJ;r-J                                                                       ~ ~
               ?Jo
              c:t'\-
                                   ~
                              3 J:::. (JS
                                             +l:lt1:
                                              ~ d.
                                                     l _ , rs AYe
                                                                                       This cas. e assigned to District Ju ~ ~
                                                                                       and to Magistrate Judge--~~~~,&'.-1:-..~_~_q_.,__

                p.· "e. 8lt1f.f., A~tqf'\SA:5,711,Z>I
                          (Name of defendant or defendants)

                               COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                              1.        This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

                employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

                §2000e-5.              Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                              2.        Plaintiff,   af\dC~t> LVNN \IVAsh:~4on                                                                        IS   a
                                                               (name of plaintiff)
                citizen of the United States and resides at Z. 2o (A,5.J       3              ?,.:xx,d
                P
                ---- a__e___
                    _
                        1~'B_._.fH~f+
                                   ______,
                                   (city)
                                                            :re .f&,.son
                                                                (county)
                                                                                   -        A- tK.e:;115 J3.-S
                                                                                        __._(s._tri.:ee=--::t=ad-'-'d=re.....
                                                                                                         (state)
                                                                                                                          ss.:..1)L..::__,/    1 ~ ~
                                                                                                                                              fVu.J
                                                                                                                                              (ZIP)
                                                                                                                                                           '


               &°:h-42'"'1.3"90
                              (telephone)

                              3.        Defendant,~AQ(e,O             ~oollnn,t~Rt'Sar..J.                                        ,lives at,orits

                business is located at
                                                     /l
                                                                        (name of defendant)
                                                 i Jo 3 €A S-l E-1 tlfd ,' 1"5
                                                                (street address)        /
                                                                                                          , Pi OL          a, Li ft
                                                                                                                               (city)
                :fa .(f.e,Sc:,I)                 , n fl.t:o. ns fl.S           , --,        ulJ t
                              (county)                      (state)                         (ZIP)

                              4.        Plaintiff sought employment from the defendant or was employed by the
         Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 2 of 68




asfollows:.Al,dJ:;,_-\a·k:( ~               0.C~ll:1'5    ~'Qus-.lJ.o~

--Rthflo"'r-. A I hiv.,a;r~ ~ ~ S J . i                                        »' di>




               (a)   '..J    are still being committed by defendant.

               (b) _ _ _ are no longer being committed by defendant.

               (c) _ _ _ may still be being committed by defendant.

       11.       Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

               (a) - - - Defendant be directed to employ plaintiff, and

               (b) - - - Defendant be directed to re-employ plaintiff, and

               (c) _ _ _ Defendant be directed to promote plaintiff, and

               (d) _ _ _ Defendant be directed to     !'riv, aI),FfJ;. fl.. D.,__,,' ,J  i);::, 0v ~,. µ ,,_
                                                    fl_e-iC,i\&J                                  res.~
                                                                         , ) j 7'1 I C<J~$c.J..w-./ur
and that the Court grant such relief as may be appropriate, including injunctive orders, damage~oa 11,,I ~
                                                                                              ~&crlL ·
costs and attorney's fees.
          Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 3 of 68




           Q]o3 E11-sttk.d1'5
defendant at
l. , e++at:Szn           a.eet address)
               , f , II.An~ 0                                 J~o J
                                                                                  (city)

        (county)                      (state)                      (ZIP)

        5.      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about         /   d\
                                           (month)
                                                               {P  (day)
                                                                                      /4?(year)
                                                                                           /q
        6.      Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about _/'-"(J..,___ ___        /.t)
                                                                           ____d)__,=0'---~-0
                                                                                           __
                                                      (month)       (day)                    (year)

        7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiff on __1-/_......._ _-L-/_1/_.__-=~_.__'-,K"'--"-.L-/_ _, a copy of which notice
                                     (month)           (day)           (year)
is attached to this complaint.

        8.      Because of plaintiff's (1)       "1        race~ (2)   "1         color, (3)_ _ _ sex,

 (4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                 (a) _ _ _ failed to employ plaintiff.

                 (b) _ _ _ terminated plaintiffs employment.

                 (c) _ _ _ failed to promote plaintiff.



D,o   ~(:;h~;~~~~¾,~=~:
.-k, ~¼,nlAf, \\b+ :\(;I k'.J ~ ~ nJ2i /Jt,·s <;uyKlVJ: flnt(.st, /(
 olbu'"6±b:.:> Ac+.-h} s!--,.\\ -Milt fl!=lCk ~ n ~Un                                          to.&1,,12
 -A:n n,,1(-.1- ~~oQ-.            IL+
                         '.&ffif M:t E .-..-p k'¢}t.e. y:Jld 1                       ¥1/}ofQ
        9.       The circumstances under which the defendant discriminated against plaintiff were
               Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 4 of 68




 Andrea Lynn Washington
 Pine Bluff, Arkansas 71603

 vs

Saracen Casino Annex and Resort
2703 East Harding Ave
Pine Bluff, Arkansas 71601

                                                                                   June 29,2021
                                       Complaint

 Your Honor, I hope you can help me. I have attempted for weeks to locate an attorney but have so far
been unsuccessful. However, I do feel because the Attorney that represents the Saracen Casino in Pine
Bluff is in the Little Rock , Arkansas area. And there my be a strong relationship with other law firms
in the little rock area.

Hoping you can select and or appoint an Attorny to me and others mentioned that will hear us and give
us the assitance and help needed for far and eqaul chance with the case.



 I reached out to Advocates for Racial Rights but of no help.



 I filed a complaint with the Equal Employment Opportunity. I have included all the paper work from
there office.



  EEOC Office supplied me with a list of Attorney's I have included the list.

 I .Eugene Hunt Pine Bluff, Arkansas when I contacted his office:His response was a conflict of
interest.

      2. Gregory & Larue Little Rock,Arkansas : I left a message no return call

      3. James, Carter & Priebe, LLP Little Rock, Arkansas: Case Load to heavy wouldn't have the time
         to give to my case.

 I reached out to local Advocates for Racial Rights but no help

I consulted a Alder-person there response was I shouldn't push the issue and if I did the Saracen Casino
drag me/my name through the mud and how hard it would be for me to get support from the city.

I would be left standing alone.
             Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 5 of 68




One in media when I was searching for help said hell just go find another job.

There is no way you will be heard because of all the revenue that casino is bringing to this town.

I proceed telling me about all of the Blacks that do different things for the Casino.

My example to them was there is a tree the low hanging fruit catches all the bad things the Nigga words
and threatening of there jobs if the tell what is going on inside this place a form of being bullied now
the middle of the tree they don't get the same treatment as the bottom they are more respected as well
as the top of the tree they both get to flourish and give off great fruit.

Great paying jobs and you know why its because the bottom is the one that makes the middle and the
top look good that get treated the worse and the middle and top will never hear the Nigga word at all.

Your Honor with this said it pushes me to continue to let the Community and surrounding areas know
what type of people we have allowed in to our city.

Our goal mission is that Saracen Casino Annex and Resort in Pine Bluff, Arkansas respect us of Color
and respect us we are valuable to any establishment and are in tilted to the honor that's due.

And should be respected in all areas. And that from my experience and others that are still experiencing
racial profiling and discrimination sexual harassment. It needs to stop.

The Management is prejudice and don't mind showing it.

You have a Manager Jim Wheeler that made the statement to me of how he swared
 a young man was Gay and went on to describe his reason because and Jim said he has on finger nails
eye lashes and pony tail and he went on to say golly I didn't know y'all hired folks like that. Pulled the
 young man up on the camera on the casino floor and told me to come look. I did,and I told Jim I don't
 know how this conversation got started but I thought we were all her to work. And I went back to my
                                        station and sat down.

The Casino came into our city under false pretenses there mind set of us of color is slavery and its
okay to say Nigga in the presence of people of color and when its taken to human resources in my case
nothing was done until as stated above Equal Opportunity Office got involved.
             Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 6 of 68




                                     Complaint


 My experience was and it still traumatizes me I'm on medication for depression, anxiety and seeking
counsel.

Jason Wallace Manager of Security and Jason Gomez Manager of Surveillance this was the department
I worked with.
Jason Gomez comes in and my coworker Jeffery McClure at the time Jason asked to speak to him
outside the surveillance door Jason fired Jeffery. Jason came back in he and I were talking a few
moments later Jason Allowance comes in standing in the doorway of the surveillance office he begins
to tell Jason Gomez about a female patrons actions Jason Wallace repeats in his conversation she said
you Niggas don't know me ill go get my gas can and come back and burn this motherfucker down. I
then turn to address there conversation Jason Gomez is standing in front of Jason Wallace so engulfed
in his conversation when I turned and said really I know you see me. They both looked at me and
turned and continued there conversation with Jason Wallace repeating again the Nigga N word. They
both acted as if I was invisible and no they were not looking at footage thy were in the doorway in
conversation. Later that same morning I had orientation in the Harding Office I see Jason Wallace again
and during his demonstration he put his fingers in a gun shape and put behind my head.

 I reached out to Human Resources Pevelyn Dodds, I told her what I experienced and gave a letter to
my experience. On _____ I net with Mrs. Dodds during our conversation she said she spoke to
both men individual and they both said they were looking at footage for the police and that I needed to
understand that if a patron and the company had to go to court you would have to say what happened
and you would have to say the hole words and not the N word. Asked if we had taken any classes on
this matter, my response was I understand what you are saying but Jason Wallace and Jason Gomez
were not looking at footage they were in full conversation in of the actions of a patrons actions.

Mrs. Dodds also stated when talking to the men they they both Jason Wallace and Jason Gomez did
admit they both would have been offended if that would have happened to them now that they had
time to think about it. And Mrs. Dodds stated to that Bill there Manager asked Jason Wallace why did
he point his fingers in a gun at the back of my head Mrs. Dodds said Jason Wallace said that's apart of
his demonstration Bill said but why her meaning me.

 And nothing was done no action was taken against neither of the men until I involved the EEOC
Company and only then was when the Human Resources took action and the only way I knew this was
I received at text along with about 17 plus other employees from Jason Gomez blaming me for him
being terminated and not welcomed anymore in Pine Bluff and that I have poisoned everyone's minds.

My hope is to bring some if not all change to this faculty which including changing the mind sets when
it comes to us of color African American respect us as person and not a slave or as the word is so freely
stressed with no remorse Nigga. I never have in my entire life have I ever witnesses this calibers of
behavior and when its brought to the light no one that has the power to speak up and change the grid
coward down not wanting to as was told to me ruffle the feathers. I will not take down nor will I keep
quiet. Now Im not targeting that everyone is raciest Its just my personal experience and the continues
of the same behavior is still in strong effect that is still in the Saracen Casino Annex and Resort.
             Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 7 of 68




And as me being an employee for the Saracen Casino Annex and Resort. I was not protected by my
Superior and I had no other choice but to turn to Human Resources why?because my direct superior
was Jason Gomez involved in the conversation with Jason Wallace. And when I reported my
experience to Human Resources nothing else was done about there actions.

Not until as I repeat the EEOC was filed and investigation took place and for Saracen to say Jason
Gomez never worked with us Jason Gomez would come down and terminate employees do our
schedules if we had a question or situation Jason Gomez was the surveillance go to person. Jason wife
Holly Gomez left me a message stating she can now tell me what the company was making Jason do.
Holly sending me text messages she must tell me what she say when she died her 4th death and Jason
wanted to talk to me to tell me I did nothing wrong. But, I was confused because before her text is
when I got the text from Jason Gomez accusing me of him being terminated and no longer welcomed in
Pine Bluff.


All because a company that came into our city with great promise for our community was all just
smoking mirrors. Meaning say one thing to and in the public's eyes come in resurfacing basketball
courts for our children of color parking lots to get everyone on board and what we believe is great for
employment opportunities in and surrounding our community.

Once you came in you took that face off then when the curtain is closed you pull off your mask and
show your horns of racism, bullying,sexual harassment, gay bashing, discrimination of promotions to
people of color, stereo typing people of color without including people of white color in the same
setting.

I still feel the Casino could be a great place for our community minus the down play of us of color.


Your Honor, I pray you can help us and for the names mentioned in my filed complaint are still
employed with Saracen Casino Annex and Resort.

That they are not terminated with the company using the right to work clause just because they are
speaking up with the actions from the overseers of this establishment.
             Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 8 of 68




However, I do feel that Saracen Casino Annex and Resort by me not having legal representation at the
moment that the matter would just go away.

 No, I'm here and ready to continue to voice the rights that lives were lost for A Nation of Color that
look like me to no longer be silent and to be freed from bondage.

Not to be bulled to keep in silence just to keep there jobs.

Now can this change the world yes one community at a time staring with my community.



Thank you for your time you Honor,
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 9 of 68




KATY HUNSPERGER

From:                alfonzo bailey <albailey79@yahoo.com>
Sent:                Friday, November 20, 2020 3:08 PM
To:                  JOHNNY GLOVER
Subject              Racial At Saracens Annex Casino Pine Bluff, AR



Case# 493-2020-01991
Johnny Glover
Since my employment with Saracen I've witness several encounters of racial injustice. For starters Saracens Security
policy on sexual harassment clearly states it has zero tolerance for ot but yet and still there was a white male officer who
had three complaints against him, all whom was black female officers.
Surveillance was asked to do a review and and the review backed up the complaints and nothing was done.
Another incident Rudy Withers a black security supervisor was working outside patrol, Security supervisor Zack Jones
whom is white normally when he calls for a review he gives us the information. On this night he asked to speak with our
supervisor Tracy. At the time we were unaware as to what it pertain too. It was a couple of days later when we found
out that the review was on Rudy Withers. They gave Withers a choice of taking a demotion or br fired which he took the
demotion.
This same security officer Zack Jones several months earlier was on the outside patrol on a empty parking lot when he
did $4000.00 plus damage to the patrol vehicle. A report was done and surveillance did a log footage was saved. His
supervisor Jason Wallace went to assess the situation, Rudy Withers got a demotion to security officer. Zack Jones ended
up getting a promotion to Security Manager. Mysteriously the log had been deleted and footage had been erased.
Sent from Yahoo Mail on Android




                                                             1
                Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 10 of 68




KATY HUNSPERGER

From:                Rhonda Lehr <rhondalehr6@gmail.com>
Sent:                Sunday, November 22, 2020 4:21 PM
To:                  LITTGOV
Subject:             # 493-2020-01991




This letter is in regards to Ms.Shawn Lewis's claim I Rhonda Lehr work with Ms.Shawn at Saracen Resort in the
Surveillance Department. On a Tuesday me and Shawn walked up to the employee entrance together. Myself with a big
tote and Shawn with a smaller backpack. We both entered the entrance at the same time and went through scanning
our temperatures,and showing our badges. The difference was the Security Officer stopped Shawn and told her that he
had to search her bag. He also stated that "She looked like the type to have a bomb" in her backpack. I was furious at
this comment, and was curious why I was not search seeing that my tote was larger and more bulged out than Shawn's
backpack.

So we enter the Surveillance Department and as I was logging into our system I was steaming mad over what I had
witnessed. I didn't even give Shawn a chance to say anything because I felt it was my duty to stand up for this injustice
she had just indured.

I told our Shift Manager about the situation and I also told her that something needed to be done. I truly feel like this
whole episode has been so called swept under the rug. I feel as though Shawn deserves some kind of peace of mind and
justice for what was done to her.

Sincerely,
Rhonda Lehr




                                                             1
                          Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 11 of 68

EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Andrea L. Washington                                                           From:     Little Rock Area Office
       2203 Crestwood Drive                                                                     820 Louisiana
       Pine Bluff, AR 71603                                                                     Suite 200
                                                                                                Little Rock, AR 72201



      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(aU
EEOC Charge No.                             EEOC Representative                                                       Telephone No.
                                                Johnny L. Glover,
493-2020-01991                                  Investigator                                                          (501) 324-6475
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      W          The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS •
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     April 7, 2021

Enclosures(s)                                                    William A. Cash, Jr.,                          (Date Issued)
                                                                 Area Office Director
cc:                                                                             Ronald A. Hope
           Pevelyn Dodds
           Human Resources Manager                                              Hope, O'Dwyer, Wilson & Arnold PA
           SARACEN CASINO RESORT                                                Attorneys at law
           2703 East Harding Ave                                               211 Spring Street
           Pine Bluff, AR 71601                                                 Little Rock, AR 72201
                     Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 12 of 68
Endosure with EEOC
Fann 161 (11/2020)
                                            INFORMATION RELATED TO FILING SUIT
                                          UNDER THE LAWS ENFORCED BY THE EEOC
                              (This information relates to filing suit in Federal or State court under Federal Jaw.
                     If you also plan to sue claiming violations of State law, please be aware that time limits and other
                            provisions of State law may be shorter or more limited than those described below.)


                                      Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                      the Genetic Information Nondiscrimination Act {GINA), or the Age
                                      Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge !!!!!!i!l
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS              --    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of infonnation in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                    Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 13 of 68




                                                        -- -·--·--   - - - - - - - - - - - - - - -- ------------ --·---




    From:                              Keonna Reynolds
    Sent:                              Sunday, June 13, 2021 10:57 PM
    To:                                Shalotta McDonald; Laura Olszewski; Saracen Surveillance
    Subject:                           RE: Surveillance


    I'm lost...

    From: Shalotta McDonald
    Sent: Sunday, June 13, 2021 8:47 AM
    To: Laura Olszewski <L0lszewski@saracenresort.com>; Saracen Surveillance <surveillance@saracenresort.com>
    Subject: RE: Surveillance

\J,-· Good morning, I guess I will use this as my time to say what I have to say. Every time I see something that is going on in
O' this room that is OUT OF ORDER, I am taking it to HR. And if HR doesn't do anything about it in a timely manner, I am
    going to EEOC. Honestly, I feel like it is a lot of discrimination that goes on in this department. Not just discrimination,
    but picking as well. I just want EVERYONE TO BE TREATED THE SAME AROUND HERE. Only a select few can get away with
    certain things. With all of that being said, if none of the foolery that goes on in here, I won't have ANYTHING TO SAY..
    Have a good day!
                       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 14 of 68




                                 §ARACEN
                                               CASINO                     RESORT
   To request a review, please follow these steps: (1) All review requests must come from a supervisor or above. (2) Save your request
   on your computer as MMDDYY TITLE (REQUESTOR) [example: 061015 Variance (SMITH)] ... do not save over the template, and do not
   save it in the request folder as anyone will be able to look at your request. (3) Complete the form with as much detail as possible.
   (4) Attach/submit form In the Excel format via email to vour deoartment director and SurveillanceReauest•DownstreamCaslno.com.


        Requestor           Badge/ ID#      Explain specifically what Surveillance should be looking for ...
  I    Jason Wallace
                       11
                              14514         F&B Sever LaPorcha Gibson has reported that Security Officer DeWayne Harris touched
                                            her buttocks as she was standing in the BOH Hallway by the Server Station area. I
       Department            Position       need a Surveillance review done to see if any footage can be observed to prove this
                                            incident occured.
         Security            Manager
                       11
           Shift            Extension

            All               29025
                       11
        Start Date           End Date

         10/31/19            10/31/19       Additional details that would assist the Surveillance Department •••
                       11
        Start Time           End Time


"· ,
   ·
           0:00

       Employee #1
                       11
                               0:00

                            Badge/ ID#

  IDewayne Harris      I      15665

       Employee #2          Badge/ ID#

   LaPorcha Gibson            15830


                                                Survefllance Department Us& Only
   Results of the review .•• (as completed by Surveillance)
   Footage of HARRIS touching GIBSON on the buttocks has been found and saved.




                               Daily Log#                                                 Footage/File Reference
                               SRC0001953                            I             103119_0514 Inappropriate Touching
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 15 of 68


                                            SURVEILLANCE REVIEW REQUEST FORM
§ARACEN                              Surveutance will attempt to complete all reviews quickly, however due to business
                                     needs this is not always possible. There is no set timeframe for any review to be
       CASINO RESORT
                                     completed. All reviews will be completed as time permits.
To request a review, please follow these steps: (1) All review requests must come from a supervisor or above. (2) Save
your request on your computer as MMDDYY TITLE (REQUESTOR) [example: 061015 Variance (SMITH)] ••• do not save over
the template, and do not save it in the request folder as anyone will be able to look at your request. (3) Complete the
form with as much detatl as possible, and please make sure the form is completely filled out. (4) Attach/submit form in
the Excel format via email to your department director and the Saracen Survetllance email group. For assistance,
please contact Surveillance at ext. 29014 or 29015.
  Requestor        Badge/ ID#        Explain what Surveillance should be looking for, please be specific ...
                                    Security Officer Courtnie Walker reported that on 8·30·2020 between 18:15 hrs.-19:00
 Casey Pippin         17306
                                    hrs., while she was standing at the Ambassador Podium, Security Officer Brian
 Department                         Johnston grabbed her fingers. Security Officer Courtnie Walker reported that on 8-30-
                     Position
                                    2020 between 22:00 hrs.-23:00 hrs.,while she was standing at the Ambassador Podium,

                II
   Security          Supervisor     with Officer Brian Johnston, he took a picture with his phone of a patron playing on
                                    EGM 8-22-06. Security Officer Courtnie Walker reported that on 8-30-2020 at 23:00
    Shift            Extension      hrs, while she was sitting at Post 3, Security Officer Bryan Johnston approached her
                                    and leaned up against her.                              On the following night, Security
    Swing

  Start Date
                II    31301

                     End Date
                                    Officer Courtnie Walker reported that on 8-31-2020 between 23:00 hrs-00:00 hrs while
                                    standing at Post 2 Officer Bryan Johnston leaned uo on her then walked away.


  08/30/20

 Start Time
                II   08/31/20

                     End Time

    18:15
                II     23;59

                                                                             If this is an employee conduct
Employee #1        Badge/ ID#        Employee #2          Badge/ ID#                                             Yes    No
                                                                          issue, has the employee(s) already    i--~1-----t
                                       Courtnie
                                                            15634          been spoken to about the issue?               X
                                        Walker

                                       . -;:'.,~~t~~~~trL
Results of the review... (as completed by Surveillance)




                                                                                 Footage/File Reference
                                                                                                  ~~--......,~T"""='"'1
                                        Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 16 of 68


                                                                    SURVEILLANCE REVIEW REQUEST FORM
§ARACEN                                                      Surveillance will attempt to complete all reviews quickly, however due to business
                                                             needs this is not always possible. There is no set timeframe for any review to be
      CASINO                            RESORT
                                                             completed. All reviews will be completed as time permits.
To request a review, please follow these steps: (1) All review requests must come from a supervisor or above. (2) Save
your request on your computer as MMDDYY TITLE (REQUESTOR) [example: 061015 Variance (SMITH)] ••• do not save over
the template, and do not save It in the request folder as anyone will be able to look at your request. (3) Complete the
form with as much detail as possible, and please make sure the form ts completely filled out. (4) Attach/submit form tn
the Excel format via email to your department director and the Saracen Surveillance email group. For assistance,
please contact Surveillance at ext. 29014 or 29015.
  Requestor                             Bacfte / ID#         Explain what Survetllance should be looking for, please be specific•••

 Zach Jones                        II      10583
                                                             Security Officer Daisy Barnes reproted that on 8-28-2020 between 2300 hrs.· 0000 hrs.,
                                                             while she was standing post at Post 2, Security Officer Bryan Johnston walked up to
                                                             her, holding his hand and fingers like a gun, and held it to her head. Security Officer
 Department                               Position

                                    I                   I
                                                             Mary Thomas reported that on 9-1-2020 at approximately 0020 hours, she was holding
                                                             the Employee Entrance door open so everyone one could clock out. Officer Johnston
   Security                      _,     Shift Manager
                                                             came up behind her, pulled down the sleeve of her jacket, and started rubbing her
    Shift                                Extension           arm. Can you see if there is footage of both tncidnets and see exactly what happened?

    Swing
                                   II      31301

  Start Date                              End Date

  08/28/20

 Start Time
                                   II    09/01/20

                                          End Time

    23:00
                                   II       0:30

                                                                                                      If this is an employee conduct
Employee #1                             Badge/ ID#           Employee #2         Badge/ ID#                                            Yes No


      -':""..,_,..,,..-,... -·.,-,,..
                                           16887            I Daisy Barnes   I      15634
                                                                                                   issue, has the employee(s) already - - - -
                                                                                                     been spoken to about the issue?       X



         t;~l~;r
Results of the review... (as completed by Surveillance)




                                              Daily   Loa#                                               Footqe/File Reference
                                                                                                                                 ""!!'"''!""""!-~~~
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 17 of 68



Andrea Lynn Washington EEOC Right To Sue

From: ANDREA WASHINGTON (andrea71613@yahoo.com)

To:    sarah@bencrump.com

Cc:    andrea71613@yahoo.com

Date: Tuesday, June 15, 2021, 02:57 PM PDT



Ms. Sarah,

Thank you for contacting me in regards my Racial Discriminations. I have attached my file from the EEOC
Office. I have contacted the Attorney's list provided no help with one conflict of interest and the Casinos Attorney is in
Little Rock So are the others on the EEOC list . I need help with this case please help me. As I stated per our
conversation the prejudice is very strong against us as African Americans at the Saracen Casino And Resort.

Looking at the response from the Casinos Attorney they are still lien about what happens to us The damage to the
company truck Zack Jones I was looking at him from the surveillance office camera and saw Zack Jones hit the poll at
the front side of the casino. After he hit the poll Zack Jones called me to tell me he had an accident my response to Zach
was I know i saw you when you hit the poll. Zack then said he needed to contact Jason Wallace his supervisor. I went in
to do a report on the employee incident and was not able to save the footage of the employee Cassian Zack Jones
incident. when i returned back to work that following evening I received a call from Tracy Belcher a trainer telling me that
each time a employee has an accident it has to be a report and footage saved for review. I explained to Tracy I
attempted to save the footage and the report was unable to. Tracy said she would go in and look and correct it, I
returned the next evening looking for the report nothing was found I even had my co worker Earl Hunter to look up the
incident on his station was not found. I emailed Tracy of the report Tracy never responded back to me about the Zack
Jones accident .
So, Supervisor Mr. Rudy, African Male came of shift without being informed of Zack damaging the company truck. One
of Mr. Rudy's Security Officers while inspecting the company truck saw the damage and contacted Mr. Rudy to come
and look at the company truck. And this is when Zack Jones and Nicole Kelly stated they forgot to tell him about the
accident Zack had in the truck the. The Management gave Mr. Rudy Ultimatum he was told to take a demotion or be
fired Mr. Rudy took the demotion and Caucasian we put in Mr. Rudy's Supervisor position

2. Jason Wallace and Jason Gomez were the two Caucasians that were in the surveillance office with me and no they
were not looking at video footage the both are lien still. Jason Gomez was employed with Saracen apart of Downstream
and Jason Gomez came into the surveillance office it was myself and Jeffery working Jason asked Jeffery he needed to
talk to him Jason Fired Jeffery. after that Jason and I were talking when Jason Wallace came in and stood in the door
way talking to Jason Gomez about a patron and he began to repeat what the patron said Wallace's conversation was
yeah she said you Niggas don't know me Ill get my gas can and burn this mouther fucker down. I turned around to
address there verbiage they both looked at me and continued there conversation as if I never said anything or invisible.
 So, ask them to show the footage of them in the office on that day with them in the office and you will see they were
both standing up talking Jason Gomez My Supervisor was so into what Wallace was saying he got up from his chair and
was engaged in Wallace's every word standing in from of Wallace. nothing was done until I got EEOC involved and I
have included the text message sent to me and about 17 others in the thread Gomez blaming me ( a person that didn't
work for the company according to the Saracen response) for me getting him fired. I also have messages from Holly
Gomez Jason wife saying she can tell me the truth about somethings now that was going on and how the company was
making Jason do things.
I also, have recording of Pevolyn Human Resource admitting that Jason Wallace and Jason Gomez of how they would
have been offended.

Timothy Waggoner Security Officer Caucasian I saw Waggoner on camera assaulted African male had a beer bottle in
his hand i saw Waggoner talking at the third station bar area so Waggoner goes stands by the door going out Waggoner
flips the males arm and then hits the male in his throat takes the beer from him Waggoner puts the beer in the trash then
goes back outside puts his finger in the males face. Another African male came up and got in between the the two of
them and the male Waggoner assaulted has to be taken to his car. A report was done Waggoner was not suspended
and when myself AL, Shawn, Earl went back to review the footage that i had saved and did the report on footage was
gone. Then we find out Jason Wallace promoted Waggoner to Supervisor. Two weeks ago Waggoner assaulted a
Caucasian male and now he was suspended and is still on suspension.
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 18 of 68

You have Caucasian Security Officer touching African American females inappropriately one female is Daisy did a
complaint the same white male had his fingers in a gun figure and pointed at her head. Nothing was done about the
complaint to her manager Jason Wallace.

Courtney Edwards, Alfonso Baily and Shawn Lewis all have worked in Surveillance Operations almost two years this
September 2021. They hired a Caucasian male a few months ago they had Shawn to train him for the same operations
surveillance as the others. He is now there Supervisor. No one asked the Senior Surveillance Operations if they wanted
the Supervisor position.

in the Cash and cage office Sherri Manager contacted surveillance to do a review of a check missing but she only
mentioned Love and Margennetta i my have spelled there names wrong two African women but not Tina the Caucasian
and Jason Gomez told Sherri his operators have spent well over 100 hours review the operators' came back with
inconclusive and said during the time Sherri stated the only person that had access was Tina. nothing more was said.

I have and still in therapy taking medication for depression and anxiety from this action that I experienced as old as I am
never encountered face to face deliberate prejudice and for two white men that claims to have Indian blood found this to
be comfortable to utter from there mouth in from of me and later to find that Jason Wallace says the NIGGA word all the
time and still nothing is being done.

I wish to bring awareness to our community and the company has had meetings with the employees that if what goes on
inside there casino's is talked about and the company finds out about it they will be fired and turned over to prosecutor.
 there were bullets going into the the patrons parked cars on the Resorts front parking lot I contacted the news they
called the police lied said they didn't know anything about it. I went out there took pictures of police car and hood up and
talked to a patron about the bullet hitting his truck and Zack Jones talking to patrons that had bullets in there cars. Jones
had a meeting told the security officers not to say a word to anyone about the shooting. One employee lot attendee said
a bullet went past his foot. See there is a hunting in those woods that Saracen not telling the community the bullet size
30 deer bullet size.

  I have had EVS janitors tell me they have found people dead in the bathrooms that the public never hears about and
the Management is always threating the employees with loosing there jobs if anything gets out that happens in there
casino world.

When African Americans get in trouble they get fired Caucasian get in trouble nothing done. Surveillance department we
can not play or visit on our off days the casino or that's immediate termination Caucasian in same department gets off
work says she's sick and needed to go home camera saw her set in her car for 30 minutes then she gets out goes in the
casino has a drink only thing done write up was only because the African American said something. Caucasians leave
there two children ages 6 and 7 in the car air on parents inside playing no police called supervisor Lorie told Shawn well
they had the air on.


Warm Regard's
Andrea Lynn Washington

r:"'i   493-2020-01991 file.pdf
~       6.6MB
                Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 19 of 68




KATY HUNSPERGER

From:                ANDREA WASHINGTON <andrea71613@yahoo.com>
Sent                 Saturday, November 14, 2020 10:07 AM
To:                  JOHNNY GLOVER; ANDREA WASHINGTON
Cc:                  Birdye49; DIGITALSUPPORT
Subject:             SARACEN CASINO CASE NUMBER 493-2020-01991




--- Forwarded Message -
From: birdye49 <birdye49@gmail.com>
To: "andrea71613@yahoo.com" <andrea71613@yahoo.com>
Sent: Friday, November 13, 2020, 02:20:26 PM CST
Subject: Jason Gomez


Mr. Glover,

This is Andrea Lynn Washington, We want to thank you and your company for you services.


I am forwarding you the text message I received in a group chat with 17 other workers received from Jason Gomez.
I received on November 13,2020 at 1:01 P.M

Accursing me for Saracen Casino firing him.

Mr. Glover, as I read his text he is still lien he and Jason Wallace were in deep decision about a patron and her actions.

He has changed his lie from doing a review on a patron to now taking information on a employee using racial slurs. All
false.

I have included Jason Gomez text message to me see below..

I have others employee's that want to be added to this case. I have given them the CASE Number and your email
information so they can give you statements with their experiences of racisms.

Labor Laws contact needed.
Can you tell us how to contact the labor board we have had our work times example: We would work 11pm to 7am. but
can clock out at 6:54am. Now if my relief is late to there 7am shift and I will have to stay either until they show up or I get
an okay to leave my station. So that puts me well over 7am to 7:10am but, when I pull my time card the 11pm to 7:10 am
will be there. But, then I go back to print my check stub and look again at my time card Jason Gomez has gone in and
took the 10 extra minutes away from me. and it has happened to us all.


Subject Fwd: Jason Gomez Supervisor :
Ok, so I'm not sure who all is still on this chat but it's pretty much all I have now.
So since I'm no longer with the company and have nothing more to lose I figured I'd clear some air...
On my last visit to PB your Management team advised me that I was no longer liked out there because Ms. Andrea told
everyone that I condone racism ... the TRUTH of the matter is that I was taking a report from Security about an incident of
an employee being accused of using racial slurs and Andrea was offended by what was being reported to me .. with that
Andrea reported ME to HR for not sloping Security from using certain words ... I was called in to HR and I advised Ms.
Pevelyn of what happened, and as far as I knew the matter was closed because I had done nothing wrong ... However,
according to your Management this was not good enough for Andrea, so she spread this poison about my character to
you all ...
needless to say, there are a few things that bother me about this...
Firstly, that as far as I can tell, you all swallowed Andreas poisonous pill without investigating ANYTHING for yourselves ..

                                                               1
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 20 of 68



any one of you could have just asked about it, or even reviewed the room and saw it for yourself...
Secondly, upon finding this information out, your Management team DID NOTHING to dispel the rumor (as far as I know) ..
so if I'm right, you now have fair warning that you have a Management team, who if they see you getting thrown under a
bus, they will give you an extra shove.

Now you are all informed .. do what you will with the information ...




Sent via the Samsung Galaxy Note9, an AT&T 5G Evolution capable smartphone




                                                                 2
            Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 21 of 68

                       U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                      Little Rock Area Office




•
                                                                                         820 Louisiana St, Suite 200
                                                                                             Little Rock, AR 7220 I
                                                                          Intake Information Group: (800) 669-4000
                                                                     Intake Information Group TTY: (800) 669-6820
                                                                             Little Rock Direct Dial: (501) 324-5061
                                                                                                FAX (501) 324-5991
                                                                                            Website: www.eeoc.gov
                                             April 14, 2021



Andrea Washington                                                                    VIA EMAIL
2203 Crestwood
Pine Bluff, AR 71603

Dear Ms. Washington:

In accordance with your recent request for assistance in obtaining legal representation in
connection with your EEOC case, we are providing you with the names of three attorneys in
your area which you may contact in seeking legal assistance.

[X]        All Charges if NRTS has been issued: You were recently issued a Notice of Right to
           Sue. You have 90 days from the day you received your notice to file a lawsuit or you will
           lose your right to sue. Therefore, in order to preserve your right to sue and to ensure that
           an attorney has adequate time to review your file and decide whether s/he will handle
           your case, you should contact an attorney or law firm immediately.

[]         EPA: Due to a statute of limitations on court actions, any part of an Equal Pay Act
           (EPA) backpay claim which was earned more than two years (three years for willful
           violations) before suit is filed may not be collectible (there is no charge filing
           requirement or waiting period before filing an EPA private suit).

The attorneys or firms listed have agreed with EEOC to obtain referrals as follows:

      I.   Eugene Hunt
           320 W. Harding Avenue
           Pine Bluff, AR 71601
           (870) 534-4460

      2.   Gregory & Larue
           2800 Cantrell Road, #202
           Little Rock, AR 72202
           (501) 683-8433

      3.   James, Carter &Priebe, LLP
           500 Broadway Street, Suite 400
           Little Rock, AR 72201
           (501) 372-1414
               Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 22 of 68




When you visit an attorney in conjunction with this referral, you should take copies of the
following documents which you may have received as of this date:

               (1)   This referral letter;
   "'"'\
       \ -· (2)      your charge;

               (3)   our Letter of Determination; and

           \   (4)   your Notice of Right to Sue.

                                                            Sincerely,



                                                            Nadean Altheimer
                                                            Legal Technician




                                                        2
                     Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 23 of 68
6/11/2021                                        (487,373 unread)- andrea71613@yahoo.com - Yahoo Mail




     Fw: Racial At Saracen Annex Casino Pine Bluff, Arkansas;

     From___: ANDREA WASHINGTON      (andrea71613@yahoo.com)
                        .. -------- -----                ---
     To:


     Date: Saturday, November 14, 2020, 08:53 AM PST



     Hey Guys,

     to keep everyone in the Know.

     this is what I sent that got this going.

     also, the investigators name is Jonny Glover email address johnny.glover@eeoc.gov


       ----- Forwarded Message ---
       From: ANDREA WASHINGTON <andrea71613@yahoo.com>
       To: LITTGOV@eeoc.gov <littgov@eeoc.gov>
       Sent: Tuesday, September 22, 2020, 02:22:48 PM CDT
       Subject: Racial At Saracen Annex Casino Pine Bluff, Arkansas;

       Andrea Lynn Washington
       2203 Crestwood Drive
       Pine Bluff, Arkansas 71603
       (870) 489-3490

       Case Number 493-2020-01991

       Saracen Annex Casino
       3512 Market Street, Pine Bluff, Arkansas 71601
       (870) 686-9007
        The HR Dept located on Harding street Pine Bluff,Arkansas 71601

       Contact HR Manager Mrs. Pevelyn Dodds

       Approximate number of employees 300




       And I received a text that Jason Wallace uses the NIGGA word all of the time around black white· male, female and
       laughs about it.

       Black older man Mr. Rudy, was a Supervisor and was told he could be fires or take a demotion. He took the
       demotions now and so who he use to supervise is now white male supervising him and manager.

       Supervisor Jim white man, surveillance comes in calling us girls and boys, you people, Black folk colored people and
       how grateful we should be that they wanted to stop in this poverty town especially when they look at the census of
       pine bluff, was so low.

       Jim, bashes a young black male Jim and I are in the surveillance room. Jim notices the black male Jim immediately
       says he's got to be Gay you can look at him and tell he's Gay, telling me to come look I went to the station and said I
       don't even know how we got on this subject and I thought we were all out here to work and went back to my station
       and sat down. Jim he still talks about it I swear he's gay he has on eye lashes, finger nails and pony tails. Golly I
       didn't know y'all had Gays working here. I had no response.
                      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 24 of 68
6/11/2021                                           (487,373 unread)- andrea71613@yahoo.com - Yahoo Mail


       Supervisor Tracy White female, prejudice very rude disrespectful. I can be on the phone she will take the phone from
       me and finish my conversation, I recall a lady fell. I wrote the review Tracy, came into the surveillance and rewrote
       my statement that was a lie there were no wet floor signs down but, when she redone my report it was saying there
       were wet floor signs down. I can be in the chair by the phone she gets on the phone the cord is pulled all up around
       my neck and across my face. There was an argument between two black female workers in the back office. I got up
       out of my seat Tracy pushed me back down in the chair and said you don't need to be going out to check on
       anything. So, she without hesitation texted Sheri white female over the cage told on the two black females arguing in
       the office.
       Tracy, has come into the surveillance I can have papers studying for a test she would come back in the room and
       take the papers out of my hand and throw them away. Its never been excuse me, I apologize, and she can be on the
       phone and I have a questions she will always with her hand fan me off.

       There was a check that was missing there are three females that can write checks two black and one white Sheri
       white female cage manager sends us to do a review on just the two black females. and because we didn't find
       anything went to our supervisors so they could look.



       They just fired a black male Master electrician told him Arkansas is a AT WILL

       and they didn't owe him a reason for firing him. See the casino has so many coming from Down stream to take the
       people of color jobs.

       I want you to have an Idea of what goes on inside this Saracen Annex Casino.

       That includes employees with the Covit-19 and they still letting them work and get off work and come back and play
       on the machine's and having us in surveillance watch them to see who they were around. firing a man with a
       disability that has worked with Downstream over 27 years with a handicap


       I look forward to speaking with you soon.
       I have tried to set an appointment on line the calendar is full. Please give me another opion.
       Please help us we need it this has got to stop.



       On December 18th 2019. ANNEX QUA PAW CASINO PINE BLUFF, ARKANSAS

       Jason Gomez came into Surveillance @ 5:50 am and terminated Jeffery McClure. Jason called the security officers
       are dummy's shortly after that conversation. Jason Wallace shift manager security he comes into the surveillance
       doorway talks to Jason Gomez about an indecent of a patron that took place in the Q-Store.

       So, Jason Gomez and Jason Wallace are engaged in conversation about the Patron and Jason Wallace begins to
       repeat what the Patron said Jason Wallace to Jason Gomez yeah the patron was saying i'm going to get my gas can
       and burn this mutherfucker down Jason Wallace said the patron said her grits where cold and patron began to throw
       them. Jason Wallace continues his conversation with Jason Gomez verbatim repeating the verbiage from the
       patron and Jason Wallace said the patron said you NIGGAS.I 'm going to get my gun.

       So, by then. I turned around and looked at them both. And said really. And there expression was as if who are you
       and they never stopped there conversation to apologize they continued on it as if I were invisible.

       Jason Wallace and Jason Gomez never stop talking about the patron then Jason Wallace says again in his continued
       conversation comes back and now says yeah she the patron said the N word. I told her it was under investigation.
       and he was banning her for 24 hours.

       It was most disrespectful and degrading to know that we still live in a country with such not afraid to let it be known of
       prejudices. Have both have no embedded to have been given respect and honor from and it was if I was invisible to
       them both.


       And, I had no upper supervisor or management to report to due to Jason Gomez was engaged with the conversation
       as well with Jason Wallace they both were in agreement to there conversations.



https://mail.yahoo.com/d/folders/2?pspid=782201015&activity=ybar-mail&guce_referrer=aHROcHM6Ly9sb2dpbi55YWhvby5jb20v&guce_referrer_sig=...   2/4
6/11/2021
                      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 25 of 68
                                                     (487,373 unread)- andrea71613@yahoo.com - Yahoo Mail




       Later, that same morning after 9 am. I had orientation in the HR office and there Jason Wallace was again. He did a
       presentation and then a demonstration with his fingers in a gun position and pointing at the back of my head.

       Now,I feel threatened by Jason Wallace in a since that you feel you can do and say anything to me and there not be
       anything done about it.


       I take great pride in what I believe in and hold to my character. I enjoy my position. And not sure after this letter which
       way my position will be set as.

       Nor, if any actions will be taken. Its the principles and values that we should always keep in our heart. Respect all at
       all times.


       There are things that were fought for and for the sake of Humanity. I would hate to see this be a History of my
       Ancestors and others be defamed by allowing so much malicious behaviors and acts of prejudges.

       Once again when you can feel free to say the word NIGGA and then come back and say yeah she said the N word in
       the presence of an AFRICAN AMERICAN. Or to any race.Then there is no respect. or honor among or for your fellow
       constituency.

       This can not be the repayment of gratitude of humble gratefulness for our FREEDOM to be succumb back into a
       time that once had many days of darkness and was over shadowed by the word SLAVERY and through many lives
       lost, prayers, faith and beliefs that we would and will over come and we have.

       The FREEDOM that is what the fight was all about. no longer chained.


       Surly, this is not the great fight for humanity of how this will be repaid for all cultures.




       Ms. Andrea Lynn Washington




       Sent by email January 13,2020
       HR Department responded back to me to meet January 23,2020



       Hi,

       I have attached the letter of what I experienced with two white male managers Jason Gomez and Jason Wallace.
       And what was given to the Human Resource Department.

       I have experienced disrespect and racial matters

        Jason Wallace and Jason Gomez where standing in the door way of the surveillance and they both began a
       conversation of a patron from the night before,

       Jason Wallace begins to repeat what the patron had said to Jason Gomez .
       He says this patron was in the Q Store drunk and made she said you NIGGIAS don't know me ill go home and get
       my gas can and comeback and bum this motherfucker down. And as Jason Wallace continued repeat I then turn
       and say REALLY while I'm sitting here.



https://mail.yahoo.corn/d/folders/2?pspid=782201015&activity=ybar-mail&guce_referrer=aHR0cHM6Ly9sb2dpbi55YWhvby5jb20v&guce_referrer_sig=...   3/4
6/11/2021
                      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 26 of 68
                                                     (487,373 unread)- andrea71613@yahoo.com - Yahoo Mail




       They both looked at me and turned back to each other and began there talking as if i was invisible. So Jason Wallace
       says to Jason Gomez as he still repeats what the patron is saying she said her grits were cold and she starts
       throwing grits and saying she was going to get her gun and come back. Then Jason Wallace says yeah she was just
       made because she lost a lot of money she came back and wanted to apologize even though she said the N word
       Jason Wallace then says yeah I told her she was banned for about 24 hours


       So, later that morning myself and about seven others had orientation and there he was again Jason Wallace doing
       presentation he stands behind my head with his fingers in the posed position like a gun and points his hands behind
       my head.

       so, now I've gone from being disrespected and rascally discriminated to feeling threatened.

       And I felt so low and to work in a place that hires people that think its okay to do this mentioning the word NIGGA and
       its okay.

       I couldn't go to my next in command because Jason Gomez was in full conversation and laughing with Jason Wallace
       during the earlier morning conversation.

       I remember feeling so lost and confused asking others what t do. I began to have and need for therapy it had me
       mentality and emotionally drained and hurt.

       I have never been in this type of setting where one can just say nigga in the presents of a black person and it be all
       right.

       I take medications for anxiety, depression, migraine headaches. my stomach and nerves in knots knowing I can't
       leave this job right now.

       And being afraid when I see Jason Wallace what else will the Saracen Casino allow him to do or say to me.

       I really felt worst when I wrote the letter took it to the HR Department the manager Mrs. Pevelyn Dodds calls me to
       come in January 23,2020
       and bascily says from her boss to tell me (tell her she is going to hear things ) and she was gearing more to the Guys
       telling her they were getting footage for the police officer. I stopped her and said no they were not. They were in a full
       conversation about what a patron did.

       I have a recording of Mrs. Dodds saying the two admitted they would have been affined if this would have happened
       to them. Mrs. Dodds also, goes into saying she and her boss asked Jason Wallace why did he have his fingers in a
       gun position and point at the back of my head




https://mail.yahoo.com/d/folders/2?pspid=782201015&activity=ybar-mail&guce_referrer=aHROcHM6Ly9sb2dpbi55YWhvby5jb20v&guce_referrer_sig=...   4/4
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 27 of 68




                     U.S. Equal Employment Opportunity Commission
                                  Little Rock Area Office                                             820 Louisiana
                                                                                                           Sulte200
                                                                                             Little Rock, AR 72201
                                                                                                     (501) 324-5060
                                                                                              TTY(501)324-5481
                                                                                              Fax: (501) 324-5991



Charging Party: Andrea L. Washington
EEOC Charge No.: 493-2020-01991
                                                                              October 9, 2020

Pevelyn Dodds
Human Resources Manager
SARACEN CASINO RESORT
2703 East Harding Ave
Pine Bluff, AR 71601


Dear Dodds:

Your organization is hereby requested to submit infonnation and records relevant to the subject charge of
discrimination. The Commission is required by law to investigate charges filed with it, and the enclosed
request for infonnation does not necessarily represent the entire body of evidence which we need to
obtain from your organization in order that a proper detennination as to merits of the charge can be
made. Please submit a response to the requested infonnation by the deadline cited below.

The information will only be disclosed in accordance with 29 C.F.R. 1601.22, or otherwise made public if
the charge results in litigation.




                                                     Sincerely,




                                                     Rita Barnes
                                                     Enforcement Supervisor

Response Deadline Date: November 5, 2020

The following dates are considered to be the "relevant period" for the attached Request for Information:
November 1, 2019 - July 30, 2020
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 28 of 68




              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                               REQUEST FOR INFORMATION



Charging Party: Andrea L. Washington
Respondent: SARACEN ANNEX CASINO
EEOC Charge No.: 493-2020-01991


1. Give the correct name and address of the facility named in the charge.

2. State the total number of persons who were employed by your organization during the
relevant period. Include both full and part-time employees. How many employees are employed
by your organization at the present time?

3. Supply an organizational chart, statement, or documents which describe your structure,
indicating, if any, the relationship between it and superior and subordinate establishments within
the organization.

4. Supply a statement or documents which identify the principal product or service of the named
facility.

5. State the legal status of your organization, i.e., corporation, partnership, tax-exempt non-
profit, etc. If incorporated, identify the state of incorporation.

6. State whether your organization has a contract with any agency of the federal government or
is a subcontractor on a project which receives federal funding. Is your organization covered by
the provisions of Executive Order 11246? If your answer is yes, has your organization been the
subject of a compliance review by the OFCCP at any time during the past two years?

7. Submit a written position statement on each of the allegations of the charge, accompanied by
documentary evidence and/or written statements, where appropriate. Also include any
additional information and explanation you deem relevant to the charge.

8. Submit copies of all written rules, policies and procedures relating to the issue(s) raised in the
charge. If such does not exist in written form, explain the rules, policies and procedures.
                      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 29 of 68



EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Andrea L Washington                                                            From:     Little Rock Area Office
       2203 Crestwood Drive                                                                     820 Louisiana
       Pine Bluff, AR 71603                                                                     Suite 200
                                                                                                Little Rock, AR 72201


      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a)}
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.
                                                Johnny L. Glover,
493-2020-01991                                  Investigator                                                           (501) 324-6475
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

      W          The EEOC issues the following detennination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

      D          The EEOC has adopted the findings of the state        or local fair employment practices agency that investigated this charge.

      D          Other {briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years {3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     April7,2021
 Endosures(s)                                                    William A. Cash, Jr.,                                        (Date Issued)
                                                                 Area Office Director
cc:                                                                                  Ronald A. Hope
           Pevelyn Dodds
           Human Resources Manager                                                   Hope, O'Dwyer, Wilson & Arnold PA
           SARACEN CASINO RESORT                                                     Attorneys at law
           2703 East Harding Ave                                                     211 Spring Street
           Pine Bluff, AR 71601                                                      Little Rock, AR 72201
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 30 of 68


Enclosure with EEOC
Fonn 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or state court under Federal law.
                      If you a/so plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA},
PRIVATE SUIT RIGHTS
                                       the Genetic lnfonnation Nondiscrimination Act (GINA}, or the Age
                                       Discrimination in Employment Act (ADEA}:

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice.       Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
Issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a •complaint• that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA}:

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years} before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA. in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice s!QQ within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   -    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
In your case may, in limited circumstances, assist you In obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do !lQ! relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND                EEOC AsSISTANCE              -    All Statutes:
You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                     IF YOU RLE surr, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 31 of 68




Enclosures(s)

cc:
          Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 32 of 68




1/23/2020

Meeting with Andrea Washington at 11:10am



Andrea emailed and hand delivered a letter in reference to an incident that happened on Dec 18, 2019.
She was concerned about the verbiage that was being used in her presence.

Andrea stated that Jason Wallace was discussing with Jason Gomez an incident that happened with
customers. Andrea stated Jason Wallace was talking and Jason Gomez was listening.

Andrea felt like Jason Gomez should have stopped Jason Wallace from speaking in her presence.



I asked Andrea if she understood her role? She said she understood her role as a surveillance operator.
I ask her if she knew what Jason Gomez and Jason Wallace's roles were and she said yes.



I also ask Andrea what does she think could be done differently and what would she like to see happen?

She said to pay attention to surroundings, respect co-workers space & boundaries. Awareness

And she would like an apology.



*I also spoke with both Managers on this matter and below are my results.

Jason Wallace Security Mgr. stated he was speaking with Jason Gomez Surveillance Mgr in detail about
an incident that happened in the Casino. Both Managers said this is a part of their positions in order to
find video footage etc of the incident to make reports.



Andrea also resigned from position at Saracen Casino Resort with HR Representatives William Ray &
Pevelyn Dodds on a phone call and I ask her to please send resignation in a form of email or a written
letter.
               Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 33 of 68




Re: Jason Wallace conversation Q PAW

From: ANDREA WASHINGTON (andrea716l3@yahoo.com)
To:    birdye49@gmail.com
Date: Wednesday, January 8, 2020, 3:17 PM CST




On Tuesday, January 7, 2020, 12:35:26 PM PST, ANDREA WASHINGTON <andrea71613@yahoo.com> wrote:




On Monday, January 6, 2020, 10:54:35 PM PST, ANDREA WASHINGTON <andrea71613@yahoo.com> wrote:



 Hi,

On December 18th 2019. ANNEX QUA PAW CASINO PINE BLUFF, ARKANSAS

Jason Gomez came into Surveillance @ 5:50 am and terminated Jeffery McClure. Jason called the security officers are
dummy's shortly after that conversation. Jason Wallace shift manager security he comes into the surveillance doorway talks
to Jason Gomez about an Indecent of a patron that took place in the Q-Store.                                  ·

So, Jason Gomez and Jason Wallace are engaged in conversation about the Patron and Jason Wallace begins to repeat
what the Patron said Jason Wallace to Jason Gomez yeah the patron was saying i'm going to get my gas·can and burn this
mutherfucker down Jason Wallace said the patron said her grits where cold and patron began to throw them. Jason wanace
continues his conversation with Jason Gomez' verbatim repeating the verbiage from the patron and Jason Wallace said
the patron said you NIGGAS.I 'm going to get my gun.

So, by then. I turned around and looked at them both. And said really. And there expression was..as if w~o are you and they
never stopped there conversation to apologize they continued on it as If I were Invisible.            ··

Jason Wallace and Jason Gomez never stop talking about the patron then Jason Wallace says again in his continued
conversation c;omes back and now says yeah she the patron said the N word. I told her it was under investigation. and h_e
was banning her for 24 hours. ·

It was most disrespectful and degrading to know that we still live in a country with such not afraid to let it be known of
prejudices.Have bo\h have no embedded to have been given respect and honor from and it was if I was invisible to them
both.


And, I had no upper supervisor or management to report to due to Jason Gomez was engaged with the conversation as well
with Jason Wallace they both were in agreement to there conversations.

Later, that same morning after 9 am. I had orientation in the HR office and there Jason Wallace was again. He did a .·
presentation and then a demonstration with his fingers in a gun position and pointing at the back of my head.

Now,I feel threatened by Jason Wallace in a since that you feel YC?U can do and say anything to me and there not be
anything done about it.


I take great pride in what I believe in and hold to my character. I enjoy my position. And not sure after this letter which way
my position will be set as.
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 34 of 68


                                                                                                            ·:   ){   .



Nor, if any actions will be taken. Its the principles and values that we should always keep In our heart. Respect all at all
times.


There are thfngs that were fought for and for the sake of Humanity. I would hate to see this be a History of my Ancestors
and others be defamed by allowing so much malicious behaviors and acts of prejudges.

Once again when you can feel free to say the word NIGGA and then come back and say yeah she said the N word in the
presence of an AFRICAN AMERICAN. Or to any race.Then there is no respect. or honor among or for your fellow
constituency .

This can not be the repayment of gratitude of humble gratefulness for our FREEDOM to be succumb back into a time that
once had many days of darkness and was over shadowed by the word SLAVERY and through many lives lost, prayers, faith
and beliefs that we would and will over come and we ·have.

The FREEDOM that is what the fight was all about. no longer chained.


       this is_ not the great fight for humanity of how this will
                                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 35 of 68



Pevetin Dodds
From:                             ANDREA WASHINGTON <andrea71613@yahoo.com>
Sent:                             Saturday, July 25, 2020 9:54 PM
To:                               Pevelyn Dodds
Cc:                               ANDREA WASHINGTON
Subject:                          Resignation For Andrea Lynn Washington;


**WARNING - Externally Sent Email- Do not click any links or open attachments that are unexpected, even from apparent known senders. Call the sender if
indoubt. 0

Dear Mrs. Pevelyn,

As we discussed in the texted messaging. I'm resigning my position as Surveillance Operator from your Saracen Casino Resorts.

Beginning July 20, 2020 last day ending July 31,2020 or immediately which ever comes first, since I'm already on leave from the Saracen Company.

Thank you for teaching me the avenues of how to survive in adversities.

This has been an adventure.

I have enjoyed and thankful for my Co-Workers and thank you to Human Resources for your reaching out and support during my transition .

I wish the team well and much success.


Best Regards,

Ms. Andrea Lynn Washington




                                                                              l
                                Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 36 of 68

On Wednesday, July 15, 2020, 07:43:56 AM CDT, Pevelyn Dodds <pdodds@saracenresort.com> wrote:



Good Morning Andrea,




As discussed this morning via text message.   You will need your doctor to fill this out and return to HR in the next 14 days.




Thanks,




Pevelyn




Pevelyn Dodds
HR Manager

[!)                T: (870) 686-9007 x30701
                   M:
                   PDodds@saracenresort.com - www.saracenresort.com
                   3513 Market St Pine Bluff, AR 71601




                                                                                 2
        Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 37 of 68




                     Hope, O'Dwyer, Wilson & Arnold, P.A.
                                          ATTORNEYS AT LAW
                                          211 SPRING STREET
                                     LITTLE ROCK. ARKANSAS 72201
                                             (501) Jn-4144
                                         Facsimile (501-372-7480)
                                           www.htolaw.com

RONALD A. HOPE                                                            WILLIAM H. TRICE Ill (1946-2014)
KEVIN M. O'DWYER                      Direct Dial: 501-313-4201
TERRY L. MATHEWS                      Email: rhope@htolaw.com
RALPH "WIN" WILSON Ill
CHRISTOPHER B. ARNOLD



                                           March 8, 2021


  Mr. Johnny Glover                                               Via Email: iohnny.g/over@eeoc.gov
  Federal Investigator
  U.S. Equal Employment Opportunity Commission
  820 Louisiana St., Ste. 200
  Little Rock, AR 72201

  RE:    Andrea Washington v. Saracen Casino Resort
         Charge No. 493-2020-01991

  Dear Mr. Glover:

  I represent Saracen Casino Resort and I offer the responses below to your letter of February 25,
  2021.

  1.     State whether or not the company has an anti-harassment policy. If so, submit a copy.

         Yes. See a copy of the Anti-Harassment and Sexual Harassment policy attached which are
         pages 15-19.

  2.     State whether or not any action was taken regarding Charging Party's harassment
         complaint.

         Yes, an investigation of the Complainant's allegations was instituted by the HR Manager
         who talked to all parties involved. The allegations stem from a situation involving a female
         patron who was extremely verbally abusive and threatening to staff and alleged that an
         employee called her the ''N" word. In the course of conducting an internal review of the
         patron's allegations, Mr. Wallace was explaining the ·patron's allegations to Mr. Gomez,
         who was going to assist with a video and audio review of the incident. The complainant,
         surveillance operator, Washington, overheard Mr. Wallace relating to Mr. Gomez the
         substance of the allegation and what specific language they were looking for in the
         surveillance. At no time was the conversation directed to, nor did it involve, the
         complainant.
     Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 38 of 68




Page2
Mr. Johnny Glover
March 8, 2021

3.    State whether or not any disciplinary action was taken against Jason Wallace. If so, what
      action was taken? Supply documentation. What is Jason Wallace's race?

      Mr. Wallace and Mr. Gomez were in the process of initiating an investigation into conduct
      by a patron. They were discussing the situation with the patron while in the process of
      initiating the investigation. The conversation was not directed to Ms. Washington, but she
      overheard a portion of the conversation which recited the patron's complaint. Mr. Wallace
      is Caucasian. Notes Attached.

4.    What is Jason Wallace current employment status? Ifhe is no longer employed, explain.

      He is currently an active employee.

5.    State whether or not any disciplinary action was taken against Jason Gomez? If so, what
      action taken? Supply documentation.

      No action was taken against Jason Gomez.

6.    What is Jason Gomez's current employment status? lfhe is no longer employed, explain.

      Jason Gomez has never been employed by Saracen Casino Resort.

7.    State whether or not the company has a sexual harassment policy. If so, submit a copy.

      Yes. See a copy of the Anti-Harassment and Sexual Harassment policy attached which are
      pages 15-19.

8.    State whether or not Rudy Withers was demoted. If so, why was he demoted? What race
      is Rudy Withers?

      Mr. Withers had been notified several times of deficiencies in his job performance and as
      a result was eventually demoted based upon his lack of job performance. Mr. Withers is
      African-American.

9.    State whether or not Zack Jones did $4,000 in damage to a security vehicle. State whether
      or not Zack was promoted to Security Manager after damaging the vehicle. What race is
      Zack Jones?

      Zack Jones did not do $4,000 damage to a security vehicle. He was involved in an accident.
      Several months after the accident he did receive a promotion to shift manager. Mr. Jones
      has never been a security manager. He is Caucasian.
      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 39 of 68




Page3
Mr. Johnny Glover
March 8, 2021

Hopefully, this information will allow you to conclude your investigation but, if not, please
contact me if you need anything further.

Sincerely,

                 er, Wilson & Arnold, P.A.



R~
             I
RAWvj

Enclosures

cc:    w/enclosures
       Client
   Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 40 of 68




Team Members must use social media sites and tools responsibly and with good judgment.
They are also responsible for knowing about and complying with any business line-specific
restrictions on communicating publicly about Saracen business. In the Team Member's
personal use of social media, the Team Member must not disclose Saracen confidential
information.
Nothing in this policy is designed to interfere with, restrain, or prevent Team Member
communications regarding the terms and conditions of their employment relationships with
Saracen.

                                       Anti-Harassment
All Unlawful Harassment Prohibited

Saracen strictly prohibits and does not tolerate unlawful harassment against Team Members
or any other covered persons because of race, color, religion or creed, national origin
(including ancestry), gender (including pregnancy, childbirth, and related medical
conditions), age, the presence of sensory, mental, or physical disabilities, veteran status,
genetic information, citizenship, or any other characteristic protected under applicable
federal, state, or local law.
Sexual Harassment

All Saracen Team Members, other workers, and representatives (including vendors and guests)
are prohibited from harassing Team Members and other covered persons based on that
individual's sex or gender (including pregnancy, childbirth, and related medical conditions) and
regardless of the harasser's sex or gender.
Sexual harassment means any harassment based on someone's sex or gender. It includes
harassment that is not sexual in nature (for example, offensive remarks about an individual's sex
or gender), as well as any unwelcome sexual advances or requests for sexual favors or any other
conduct of a sexual nature, wh~ any of the following is true:
   •    Submission to the advance, request, or conduct is made either explicitly or implicitly a
        tenn or condition of employment.
    •   Submission to or rejection of the advance, request, or conduct is used as a basis for
        employment decisions.
    •   Such advances, requests, or conduct have the purpose or effect of substantially or
        unreasonably interfering with a Team Member's work perfonnance by creating
        an intimidating, hostile, or offensive work environment.
Saracen will not tolerate any form of sexual harassment, regardless of whether it is:

    •   Verbal (for example, epithets, derogatory statements, slurs, sexually~related comments or
        jokes, unwelcome sexual advances, or requests for sexual favors).
    •   Physical (for example, assault or inappropriate physical contact).
    •   Visual (for example, displaying sexually-suggestive posters, cartoons, or drawings,
                                                15
   Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 41 of 68




        sending inappropriate adult-themed gifts, leering, or making sexual gestures).
   •    Online {for example, derogatory statements or sexually-suggestive postings on any social
        media platform including Facebook, Twitter, lnstagram, Snapchat, etc.).
This list is illustrative only and not exhaustive. No form of sexual harassment will be tolerated.

Unlawful harassment is prohibited both at the workplace and at Saracen-sponsored events.
Other Types of Harassment

Saracen's Anti-Harassment Policy applies equally to harassment based on any other
characteristic protected under applicable federal, state, or local law.
Such harassment often takes a similar form to sexual harassment and includes harassment that is:
    •   Verbal (for example, epithets, derogatory statements, slurs, derogatory comments or
        jokes).
    •   Physical {for example, assault or inappropriate physical contact).
    •   Visual {for example, displaying derogatory posters, cartoons, drawings, or making
        derogatory gestures).
    •   Online {for example, derogatory statements or postings on any social media platform
        including Facebook, Twitter, Instagram, Snapchat, etc.).
This list is illustrative only and not exhaustive. No form of harassment based on any legally
protected characteristic will be tolerated.
Unlawful harassment is prohibited both at the workplace and at Saracen-sponsored events.
Complaint Procedure

If a Team Member is subjected to any conduct that s/he believes violates this policy or witnesses
any such conduct, the Team Member must promptly speak to, write, or otherwise contact his/her
direct supervisor or, if the conduct involves his/her direct supervisor, the Human Resources
Manager/Director Saracen, ideally within 10 days of the offending conduct. If the Team Member
has not received a satisfactory response within 5 days after reporting any incident of whats/he
perceives to be harassment, the Team Member must immediately contact the General Manager
of Saracen (or, if the conduct involves this individual, the Chair or top officer of Saracen's Board
of Directors or other governing hoard). Either individual will ensure that a prompt investigation
is conducted.
The complaint should be as detailed as possible, including the names of all individuals involved
and any witnesses. Saracen will directly and thoroughly investigate the facts and circumstances
of all claims of perceived harassment and will take prompt corrective action, if appropriate.
Additionally, any supervisor who observes harassing conduct must report the conduct to the
Human Resources Manager/Director of Saracen so that an investigation can be made and
corrective action taken, if appropriate.

                                                  16
   Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 42 of 68




No Retaliation

No one will he subject to, and Saracen prohibits, any form of discipline, reprisal, intimidation, or
retaliation for good faith reporting of incidents of harassment of any kind, pursuing any
harassment claim, or cooperating in related investigations. For more information on Saracen's
policy prohibiting retaliation, please contact any supervisor.
Saracen is committed to enforcing this policy against all forms of harassment. However, the
effectiveness of our efforts depends largely on Team Members telling us about inappropriate
workplace conduct. If Team Members feel that they or someone else may·have been subjected
to conduct that violates this policy, they must report it immediately. If Team Members do not
report harassing conduct, Saracen may not become aware of a possible violation of this policy
and may not be able to talce appropriate corrective action.
Violations of this Polley

Any Team Member, regardless of position or title, whom Saracen determines has subjected an
individual to harassment or retaliation in violation of this policy, will be subject to discipline, up
to and including termination of employment.
Conduct Not Prohibited by this Polley

This policy is not intended to restrict communications or actions protected or required by local,
state, or federal law.

Questions About This Policy

If a Team Member has any questions regarding this policy or questions about harassment that are not
addressed in this policy, s.lhe should contact any supervisor.

                                  Workplace Violence Policy
Saracen Casino Resort is committed to preventing workplace violence and to maintaining a safe
work environment. Given the increasing violence in society in general, Saracen has adopted the
following guidelines to deal with intimidation, harassment, or other threats of (or actual)
violence that may occur on these premises during business hours.
All Team Members should be treated with courtesy and respect at all times. Team Members are
expected to refrain from:
    •   Fighting. "horseplay," or other conduct that may be dangerous to others or actually
        causing physical injury to another person;
    •   Conduct (whether verbal or nonverbal) that threatens, intimidates, or coerces another
        Team Member, guest, vendor, or any other member of the public;




                                                  17
   Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 43 of 68




   •   Verbal bullying-slandering, ridiculing, or maligning a person or his/her family,
       persistent name calling which is hurtful, insulting or humiliating, using a person as the
       butt of jokes, abusive and/or offensive remarks;
   •   Physical bullying-pushing, shoving, kicking, poking, tripping, assault, or threat of
       physical assault;

   •   Gesture bullying-nonMverbal threatening gestures, glances which can convey
       threatening messages;

   •   Exclusion-socially or physically excluding or disregarding a person in work-related
       activities;

   •   All acts of harassment;
   •   Committing acts motivated by, or related to, sexual harassment or domestic violence;
   •   Aggressive or hostile behavior that creates a reasonable fear of injury to another person
       or subjects another individual to emotional distress;
   •   Intentionally damaging Saracen property or property of ano1her individual;
   •   Firearms, weapons, and other dangerous or hazardous devices or substances are
       prohibited on the premises of Saracen.
All threats of (or actual) violence, both direct and indirect, should be reported as soon as possible
to your immediate supervisor, Human Resources and Security Management This includes
threats by team members, as well as threats by guests, vendors, solicitors,_ or other members of
the public. When reporting a threat of violence, the Team Member should be as specific and
detailed as possible.
All suspicious individuals or activities should also be reported as soon as possible to a
supervisor, Security and Human Resources (when appropriate). Do not place yourself in peril. If
you see or hear a commotion or disturbance near your workstation, do not try to intercede or see
what is happening. If a Team Member encounters an armed or dangerous person they should not
attempt to challenge or disarm the individual, unless the threat of serious physical injury or death
to themselves or another is imminent and the opportunity exists to create a more positive
outcome. Team Members should remain calm. If a supervisor can be safely notified of the need
for assistance without endangering the safety of the Team Member or others, such notice should
be given. In all instances of imminent danger, Security needs to be called immediately.
Team Members who are victims of Domestic Violence are encouraged to speak to their
supervisor and Human Resources about possible resources and benefits that would be of
assistance to them. In situations where Team Members obtain a judicial protective order a copy
should be given to Hwnan Resources and Security Management. Saracen will attempt to handle




                                                 18
   Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 44 of 68




these situations in a sensitive and respectful manner and will make every effort to maintain
confidentiality by only advising the individuals that need to know.
Saracen will promptly and thoroughly investigate all reports of threats of (or actual) violence and
of suspicious individuals or activities. The identity of the individual. making a report will be
protected as much as is practical. In order to maintain workplace safety and the integrity of its
investigation, Saracen may suspend team members, either with or without pay, pending
investigation.
While we do not expect Team Members to be skilled at identifying potentially dangerous
persons, team members are expected to exercise good judgment and to inform a Supervisor,
Human Resources and Security Management if any Team Member exhibits behavior, which
could be a sign of a potentially dangerous situation. Such behavior includes:

   •    Discussing weapons or bringing them to the workplace;
    •   Displaying overt signs of extreme stress, resentment, hostility, or anger;

    •   Making threatening remarks;

    •   Sudden or significant deterioration of performance; or
    •   Displaying irrational or inappropriate behavior.
Anyone detennined to be responsible for threats of (or actual) violence or other conduct that is in
violation of these guidelines will be subject to prompt disciplinary action up to and including
termination of employment.
Saracen encourages Team Members to bring their disputes or differences with other Team
Members to the attention of their supervisors and the Human Resources Department before the
situation escalates into potential violence. Saracen is available and willing to assist in the
resolution of Team Member disputes, and will not discipline team members for raising valid
concerns. Once a supervisor is aware of any threats, bullying, acts of violence, disputes,
allegations, concerns or any other issue regarding workplace violence they are required to bring
the information to Human Resources. Human Resources will investigate and provide a
recommendation.




                                                 19
      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 45 of 68




On 1/23/2020 at 11:10am I Pevelyn Dodds spoke with Andrea Washington



Andrea spoke about how she was feeling with the situation with Jason Wallace & Jason Gomez.



I asked her did she understand her role as a surveillance employee and she said yes.

I also asked Andrea what did she think could be done differently. She replied to pay attention to your
surroundings, respect co-workers space & boundaries & awareness




I called Jason Wallace and questioned about the claim with Andrea Washington. Jason stated he was
only doing his job as related to the incident with the surveillance team. And as Security training
information in orientation he always used or showed examples. Never had any complaints.but after
complaint he stopped using the examples.




I called Jason Gomez & he stated he was doing his job. He had to listen to what Jason Wallace told him
In order to find video/audio footage




Pevelyn Dodds-HRM
                       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 46 of 68



 EEOC Form 5 (11/09)
                                                                                                                                  Agency(ies) Charge
                       CHARGE OF DISCRIMINATION                                            Charge Presented To:
        This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
               Statement and other Information before completing this form.
                                                                                                •IKI   FEPA
                                                                                                       EEOC
                                                                                                                                  No(s):


                                                                                                                                  493-2020-01991
                                                                                                                                               and EEOC
                                                                State or local Agency, if any
 Name (indicate Mr., Ms., Mrs.)                                                                                  Home Phone                  Year of Birth

 MS. ANDREA L WASHINGTON                                                                                (870) 489-3490
 Street Address                                                         Qty, State and ZIP Code

 2203 CRESTWOOD DRIVE, PINE BLUFF,AR 71603

 Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
 That I Believe Discriminated Against Me or Others. (If more than two, list under PARnCUlARS below.)
 Name                                                                                                  No.   Employees, Members            Phone No.

 SARACEN ANNEX CASINO                                                                                        101- 200               (870) 329-6965
 Street Address                                                         City, State and ZIP Code

 3512 MARKET STREET, PINE BLUFF, AR 71601

 Name                                                                                                  No. Employees. Members              Phone No.


 Street Address                                                         City, State and ZIP Code




 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                            DATE(S) DISCRIMINATION TOOK PLACE


   m     • •
       •• • •
          RACE•             COLOR               SEX             RELIGION

                                                                        • •          NATIONAL ORIGIN
                                                                                                                       Earliest
                                                                                                                  12-18-2019
                                                                                                                                            Latest
                                                                                                                                          07-17-2020
              RETALIATION
                        OTHER (Specify)
                                          AGE         DISABILITY


 THE PARTICULARS ARE (If additional paper Is needed, attach extra sheet(s)):
                                                                               GENETIC INFORMATION
                                                                                                                        •         CONTINUING ACTION


   I was hired in October 2019 as a Surveillance Operator. Around December 2019 and
   continuing, I was subjected to racial comments by Jason Gomez and Jason Wallace. I
   reported these comments to Human Resources. As a result of the harassment, I had to seek
   counseling. Black employees are discriminated against. When Black employees do
   something wrong are demoted or terminated while White employees are moved to another
   building and they are not terminated. Around the end of June 2020, I became Ill. Around the
   second week of July 2020, I resigned and submitted my two weeks~notlce.

   I believe I was subjected to racial comments because of my race, Black, and as a result of
   being subjected to the racial comments, I was constructively discharged because of my race,
   Black, In violation f Tltle VII of the Civil Rights Act of 1964, as amended.



   I want this charge tiled with both the EEOC and the State or local Agency,        NOTARY - When necessary for State and Local Agency Requirements
   if any. I will advise the agencies if I change my address or phone number
   and I will cooperate fully with them in the processing of my charge in
                                      .....,...,......,...--,---------t
,__ac.,..c_or.,..d_an_c_e_w.,..it_h_th_e_ir..,p_ro_c...,,e_du_r..,.es_•              I swear or affirm that I have read the above charge and that it
   I declare under penalty of perjury that the above is true and correct.            is true to the best of my knowledge, information and belief.
                                                                                     SIGNATURE OF COMPLAINANT


                                                                                     SUBSCRIBED ANO SWORN TO BEFORE ME THIS DATE
                                                                                     (month, day. yea!)
              Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 47 of 68



CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE.            EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.S.C. 2000e-S(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal,
state or local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

s.   WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

                       NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                  NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or
cooperate in any investigation or lawsuit concerning this charge. Under Section
704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it Is unlawful for an employerto discriminate against present or former
employees or job applicants, for an employment agency to discriminate against
anyone, or for a union to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an
          Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 48 of 68



investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act.
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 49 of 68




9/28/20

Telephone interview with Andrea Washington vs Saracen Casino

DOH: 10/2019

Position: Surveillance Operator

Supervisor: Jason Gomez (White/Indian), Surveillance Supervisor

Pay rate: $11 per hour

No longer employed:

CP Gave 2-week notice: second week in July 2020

Subjected to race comments:

There were a little more than 300 employees. CP worked 11 pm to 6:55 am (graveyard shift)

Duties: CP watched the monitors in the surveillance room. CP watched the entire parking lot and
inside he casino.

Around December 18, 2020, CP was in the surveillance room with Gomez. Jason Wallace (wm),
Security Manager and Jason Gomez began a conversation about action of a patron/customer that
was in the casino. Wallace started telling Gomez that that patron was said that she was made.
She said you niggers don't know me, she would go and get her gas can and burn this MF down.
She also said she would shoot all the motherf--ker. CP said you not gone say that in her presence.
Wallace said that he told her that she would not be able to come in again. She was suspended
for 24 hours or until an investigation was completed. CP typed a letter and emailed it to Pevelyn
Dodd, Human Resources. CP wrote what she experienced. In January 2020, she told CP to come
to the office. She started saying they did not tell her that she might hear that kind of conversation
during her work.

At 9 am CP had orientation. Jason Wallace was doing a presentation. There were 6 to 7
employees at the table with CP. Jason put his finger in a gun position and he put it behind CP's
head.

She gave it to her boss is. He said that you have to tell her that she is going to hear things. She
said if you were in a court of taw and it was against a court of law, you have to say what happened.
CP said they were not in court. They talked as if CP was not there. Pevelyn said they both said
they would be offended. Pevelyn asked Wallace why he put his fingers behind her head as if he
had a gun. He said that is the demonstration he does in every orientation. She asked why he
chose CP. He did not respond. She asked what she wanted to see done. CP said she wanted
everybody to respect everybody's space. CP said she wanted them to respect her. She agreed
that CP would have been fired if she had done the same thing. CP said she wanted an apology.
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 50 of 68




Jason Gomez boss name is Bill LNU.

Jason Wallace {wm} told Rudy LNU was a Supervisor and he was given a demotion or terminated.
This was in August 2020. CP does not know why.

CP received a phone call from someone that works there. The person said Jason Wallace uses
the word nigger all the time.

Another security officer put his fingers up as if it was a gun. Daisy LNU, Security officer

Jim Wheeler (wm} Supervisor would say you boys and girls and you people. He said we should
be happy they brought the Casino to the town because they are below poverty. He started
making the comments in December 2020 and June 3, 2020. On June 3, Jim said a young man was
gay because he had eye lashes and finger nails. He said that he did not know they hire those
people there. CP said they were all there to work. Shortly after that Jim left. He was teaching
CP where the cameras were. CP wrote down which machines he was on. When he returned, he
said good girl. CP said she reported the comments that Jim Wheeler made to Pevelyn Dodd (bf)
but she did not say anything.

Tracy Belcher Medina (wf}, Surveillance Supervisor was disrespectful. Tracy would take the paper
out of CP's hand and put it in the trash. If CP was in the phone and someone calls for security
with a question, she would take the phone out of CP's hand and start talking and say she could
figure it out for them.

In February or March 2020, Timothy Wagner (wm), Supervisor replaced Rudy. Timothy was a
security officer that that time. A black patron had a beer in his hand. CP could see the patron
and Timothy had a conversation. Timothy twist the man's arm. Timothy hit the man in the throat
3 times and takes the bear out of his hand and put it in the trash. He then went back on the floor.
By then another man is there was another man there. He had to get between Timothy and the
man. Timothy got promoted to Supervisor in May or June 2020.

About 7 or 8 days ago, a Black employee works as a Master Electrician (name unknown) was fired.
A white male was putting his finger in the shape of a gun and put it up against the employees'
head. The management does not fire them or write them up.

Around June 29 or 30, 2020, CP said she got sick. Management said they are cleaning the
machines every so often. CP said there were security officers and females and males tested
positive for COVID. The continues to work and some will come back after they get off work they
come and pay the machines. Jason told them to write down the names of the people the
employees were around. CP said they do not know the patrons' names therefore they could not
write their names down.

CP said she had symptoms of COVID but she tested negative. CP was off work almost a month.
CP said because of how the company does things. She turned in her 2 weeks notice and decided
not to go back to work.
      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 51 of 68




Management's mindset is the they are the lowest and that Pine Bluff is impoverished. Sherry
would say she was surprised to see when looking at the Census numbers she was surprised that
the Casino made over $200,000 in night. CP said the majority of these employees are from
Downstream- is a Casino in Oklahoma.

Around the second of third week in July 2020, CP emailed her 2-week notice to Pevelyn Dodd.
CP did not hear from Pevelyn or anyone else.

CP states that when White employees violate the rules, they are moved to another position.
When black employees do something, they are demoted or terminated.

CP states that she had found another job. CP states that she is currently in therapy once per
week. CP takes medication for anxiety and depression. She said she did not know how to deal
with the racial comments.

CP was counseled regarding EEOC laws, the charge handling procedures, 90 day right to sue letter
and 180-day statute of limitation. Mediation was discussed.

Johnny Glover

Investigator
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 52 of 68




  -
           .s.   Equal Employment Opportunity Commission
                        Little Rock Area Office
                                    820 Louisiana
                                      Suite 200
                               Little Rock, AR 72201

                 NOTICE OF CHARGE OF DISCRIMINATION
                   (This Notice replaces EEOC FORM 131)
                         DIGITAL CHARGE SYSTEM
October 6, 2020
To: Pevelyn Dodd
   Human Resources Manager
   SARACEN CASINO RESORT
   pdodds@saracenresort.com



This is notice that a charge of employment discrimination has been filed with the
EEOC against your organization by Andrea L. Washington, under: Title VII of the
Civil Rights Act (Title VII). The circumstances of the alleged discrimination are
based on Race, and involve issues of Harassment and Constructive Discharge that
are alleged to have occurred on or about Dec 18, 2019 through Jul 17, 2020.
The Digital Charge System makes investigations and communications with
charging parties and respondents more efficient by digitizing charge documents.
The charge is available for you to download from the EEOC Respondent Portal,
EEOC's secure online system.
Please follow these instructions to view the charge within ten (10) days of receiving
this Notice:
   1. Access EEOC's secure online system: https://nxg.eeoc.gov/rsp/login.jsf
   2. Enter this EEOC Charge No.: 493-2020-01991
   3. Enter this temporary password: ur3273hd
Once you log into the system, you can view and download the charge, and
electronically submit documents to EEOC. The system will also advise you of
possible actions or responses, and identify your EEOC point of contact for this
charge.
If you are unable to log into the EEOC Respondent Portal or have any questions
regarding the Digital Charge System, you can send an email to
LRAO.INTAKE@EEOC.GOV.
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 53 of 68




Preservation of Records Requirement
EEOC regulations require respondents to preserve all payroll and personnel records
relevant to the charge until final disposition of the charge or litigation. 29 CFR
§1602.14. For more information on your obligation to preserve records, see
http://eeoc.gov/employers/recordkeeping.cfm.

Non-Retaliation Requirements
The laws enforced by the EEOC prohibit retaliation against any individual because
s/he has filed a charge, testified, assisted or participated in an investigation,
proceeding or hearing under these laws. Persons filing charges of discrimination
are advised of these Non-Retaliation Requirements and are instructed to notify
EEOC if any attempt at retaliation is made. For more information, see
http://www.eeoc.gov/laws/types/facts-retal.cfm.

Legal Representation
Although you do not have to be represented by an attorney while we handle this
charge, you have a right, and may wish to retain an attorney to represent you. If
you do retain an attorney, please provide the attorney's contact information when
you log in to the online system.

Please retain this notice for your records.
           Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 54 of 68




   ~




 t!:"a\;,i U.S.   Equal Employment Opportunity Commission

I ~-   ~
           I          FEDERAL INVESTIGATION:
                  REQUEST FOR POSITION STATEMENT
               AND SUPPORTING DOCUMENTARY EVIDENCE
 EEOC hereby requests that your organization submit within 30 days a Position
 Statement setting forth all facts which pertain to the allegations in the charge of
 discrimination under investigation, as well as any other facts which you deem
 relevant for EEOC's consideration.

 We recommend you review EEOC's resource guide on "Effective Position
 Statements" as you prepare your response to this request.

 Fact-Based Position Statement
 This is your opportunity to raise any and all defenses, legal or factual, in response
 to each of the allegations of the charge. The position statement should set forth
 all of the facts relevant to respond to the allegations in the charge, as well as any
 other facts the Respondent deems pertinent to EEOC's consideration. The position
 statement should only refer to, but not identify, information that the Respondent
 asserts is sensitive medical information, or confidential commercial or financial
 information.

 EEOC also requests that you submit all documentary evidence you believe is
 responsive to the allegations of the charge. If you submit only an advocacy
 statement, unsupported by documentary evidence, EEOC may conclude that
 Respondent has no evidence to support its defense to the allegations of the charge.

 EEOC may release your position statement and non-confidential attachments to the
 Charging Party and her representative and allow them to respond to enable the
 EEOC to assess the credibility of the information provided by both parties. It is in
 the Respondent's interest to provide an effective position statement that focuses
 on the facts. EEOC will not release the Charging Party's response, if any, to the
 Respondent.

 If no response is received to this request, EEOC may proceed directly to a
 determination on the merits of the charge based on the information at its disposal.

 Signed by an Authorized Representative
 The Position Statement should be signed by an officer, agent, or representative of
 Respondent authorized to speak officially on its behalf in this federal investigation.

 segregate confidential          Information      into   separately      Designated
 Attachments
 If you rely on confidential medical or commercial information in the position
 statement, you should provide such information in separate attachments to the
 position statement labeled "Sensitive Medical Information," "Confidential
        Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 55 of 68




Commercial or Financial Information, 11 or "Trade Secret Information" as applicable.
Provide an explanation justifying the confidential nature of the information
contained in the attachments. Medical information about the Charging Party is not
sensitive or confidential medical information in relation to EEOC's investigation.
Segregate the following information into separate attachments and designate them
as follows:
      a. Sensitive medical information (except for the Charging Party's medical
         information).
      b. Social Security Numbers
      c. Confidential commercial or financial information.
      d. Trade secrets information.
      e. Non-relevant personally identifiable information of witnesses,
         comparators or third parties, for example, social security numbers, dates
         of birth in non-age cases, home addresses, personal phone numbers and
         email addresses, etc.
      f. Any reference to charges filed against the Respondent by other charging
         parties.

Requests for an Extension
If Respondent believes it requires additional time to respond, it must, at the earliest
possible time in advance of the due date, make a written request for extension,
explain why an extension is necessary, and specify the amount of additional time
needed to reply. Submitting a written request for extension of time does not
automatically extend the deadline for providing the position statement.

Upload the Position statement and Attachments into the Respondent
Portal
You can upload your position statement and attachments into the Respondent Portal using
the + Upload Documents button. Select the "Position Statement" Document Type
and click the Save Upload button to send the Position Statement and attachments
to EEOC. Once the Position Statement has been submitted, you will not be able to
retract it via the Portal.
        Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 56 of 68




Dear Small Business Manager:

The Equal Employment Opportunity Commission (EEOC) is the federal agency with
primary responsibility for enforcing our nation's equal employment opportunity
(EEO) laws. The laws we enforce prohibit job discrimination based on race, color,
religion, sex (including on the basis of pregnancy, gender identity, or sexual
orientation), national origin, age, disability, retaliation and genetic information.

The attached Fact Sheet provides an overview of the EEOC's procedures from the
time a charge of employment discrimination is filed to the point that it is resolved.

We encourage you to visit our online Small Business Resource Center. which
provides a wealth of information designed to help small businesses. We offer tips
and short videos on key employment topics including what to do when you receive
a charge of discrimination.

In most cases, as our first step in processing a charge, we offer mediation as a
neutral, voluntary and confidential way to achieve a mutually satisfactory
resolution for all parties. Seventy-five percent of charges that are mediated are
successfully resolved. In an independent study, 96% of employers who tried the
EEOC's mediation program said they would use it again if the need arose.

In addition to the EEOC representative identified on the Notice of Charge of
Discrimination, each of our district offices has a Small Business Liaison to provide
technical assistance and help employers resolve questions about the laws we
enforce, our mediation program, and the charge process. You can find the names
and contact information of our Small Business Liaisons on our web site.

We encourage you to contact the Small Business Liaison in your area to answer any
questions you may have and assure you that any inquiry or request for information
will not adversely affect the investigation of the charge that has been filed.

Yours truly,

U.S. Equal Employment Opportunity Commission
        Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 57 of 68




        Find the Answers at EEOC's Small Business Resource Center
The        EEOC's         Small       Business           Resource          Center
(www.eeoc.gov/employers/smallbusinessl is filled with useful information for small
business and can connect you with EEOC staff in your area who can help you.
   • Have a question? Need training for your staff or one-on-one assistance?
       To request information about the EEOC, training on federal employment
       discrimination laws or an explanation of the charge process, contact your
       local EEOC Small Business Liaison. We are here to help.
   •   Want quick information online?
       The EEOC's Small Business Liaisons have created videos with the small
       business owner in mind and the simple straightforward information that you
       need most. For example, you may need to know what questions you shouldn't
       ask in a job interview, and other tips for the hiring process.
       Also see our Frequently Asked Questions.
   • Need an employment policy or practical tips on preventing Job
     discrimination?
       See 10 Quick Tips for Small Business.
   •   Need to know more about EEOC's charge process?
       We have a video on Responding to a Charge of Discrimination.
   •   What is mediation?
       The EEOC's mediation program offers a free, voluntary, confidential and
       informal resolution process for many charges of discrimination. Mediations
       are conducted by a neutral mediator. If mediation is successful, there is no
       investigation.
   •   Want information about a specific topic?
       Our Resources page explains the types of employment discrimination
       covered by the EEOC's laws as well as the legal requirements you need to
       know.
We can also direct you to other federal agencies for information on issues such as
minimum wage and overtime pay or family and medical leave. The Resources page
gives a link to small business assistance from the SBA and provides information on
the Small Business Regulatory Enforcement Fairness Act (SBREFA), which allows
small businesses to comment on federal agency enforcement actions to the SBA
Ombudsman.
You can order our Publications online free of charge or print them for use. You can
also order the EEOC's poster, "EEO Is The Law," here.

For more information and assistance call the EEOC toll-free at 1-800-669-
4000 or use our sign language access line at 1-844-234-5122 (ASL Video
Phone)
      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 58 of 68

                                                                                         -,
                                                                                          i
                                                                                          I
                                                                                          I
        EEOC (INQUIRY) NUMBER: 493-2020-01991
                              Inquiry Information
REASONfS} FOR CLAIM
Date of Incident (Approximate): 01/23/2020

Reason for Complaint: Race, Color, Retaliation - I complained to my employer about job
discrimination

Pay Disparity:

Location of Incident: Arkansas

Submission (Initial inquiry) Date: 09/16/2020

Claim previously filed as charge with EEOC? No

Approximate Date of Filing: N/A

Charge Number: N/A

Claim previously filed as complaint with another Agency? No

Agency Name: N/A

Approximate Date of Filing: N/A

Nature of Complaint: N/A

INQUIRY OFFICE
Receiving: Little Rock Area Office

Accountable: Little Rock Area Office

APPOINTMENT
Appointment Date and time:

Interview Type:

APPROXIMATE DEADLINE FOR FILING A CHARGE: 0112212020
POTENTIAL CHARGING PARTY
First Name, Middle Initial: Andrea, L

Last Name: Washington

Street or Malling Address: 2203 Crestwood Drive
      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 59 of 68




Address Line 2:

City, State, Zip: PINE BLUFF, AR, 71603

Country: UNITED STATES OF AMERICA

Year of Birth:

Email Address: andrea716l3@yahoo.com

Home Phone Number: (870) 489-3490

Cell Phone Number:

RESPONDENT/Employer
Organization Name: SARACEN ANNEX CASINO

Type of Employer: Business or non-profit organization that I applied to, work for, or
worked for

Number of Employees: 20 or more employees

Street or Mailing Address: 3512 Market Street

Address Line 2: 69300 E Nee Rd

City, State, Zip Code: PINE BLUFF,AR, 71601

County: jefferson

Phone Number: (870) 329-6965

RESPONDENT CONTACT
First and Last Name: Pevelyn Butler

Email Address:

Phone Number:

Title: Human Resources Director or Owner

LOCATION OF POTENTIAL CHARGING PARTY'S EMPLOYMENT
Street or Malling Address:

Address Line 2:

City, State, Zip Code:

County:

POTENTIAL CHARGING PARTY'S DEMOGRAPHICS
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 60 of 68



                                                                                  1
Gender: F

Disabled: I do not have a disability

Are you Hispanic or Latino? not hispanic or latino

Ethnicity: Black or African American,

National Origin: American(U.S.)

Adverse Action(sl
At the Pine Bluff Arkansas Saracen Annex Casino. While working two white
males Jason Gomez and Jason Wallace both manager's were in conversation
in my presence repeatedly saying the word Nigga. When I turned to
address the matter they both looked at me and continued there nigga
conversation. Later that morning Jason Wallace does a gun demo standing
behind me with his hands points behind my head. I then became threaten/
intimidated. I then report in letter /person to HR there only response was
from there Director was (Tell her she will here things). There is more but this
is just brief. I am currently in therapy following these actions. I have never
been in this type of work setting or any other setting that upholds this
behavior. And have information that Jason Wallace says the Nigga word All of
the time around Black employees. Jim racist calling us you girls you black/
colored folk, being Gay. Please help me its a nightmare to me. And it needs
to stop for future employees.

                      Supplemental Information
What Reason{sl were you given for the action taken against you?
N/A
Was anyone in a similar situation treated the same. better. or worse than
yQU1

N/A
Please provide nametsl and email and/or phone number of anyone who
will support your claim. and briefly describe the information this person
will provide.
N/A
Please tell us any other information about your experience?
N/A
Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 61 of 68
      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 62 of 68



             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                            Little Rock Area Office


•
Andrea Washington
                                                                                    820 Louisiana St., Suite 200
                                                                                         Little Rock, AR 72201
                                                                     Intake Information Group: (800) 669-4000
                                                                Intake Information Group ITV: (800) 669-6820
                                                                        Little Rock Direct Dial: (501) 324-5061
                                                                                           FAX (501) 324-5991
                                                                                       Website: www.eeoc.gov


2203 Crestwood Dr.
Pine Bluff, AR 71603

Re:    Andrea Washington vs Saracen Casino
       Charge No. 493-2020-01991
                                                    Sent by email: andrea71613@yahoo.com

Dear Ms. Washington:

The purpose of this letter is to advise you of the evidence obtained in the investigation of your
charge of discrimination. On October 26, 2020, a copy of the Respondent's position statement
was released to you and you were given the opportunity to provide a response.

You alleged you were subjected to racial comments because of your race, Black and as a result
of being subjected to racial comments, you were constructively discharged.

The evidence shows you emailed and mailed a letter regarding an incident that happened in
December 18, 2019. In the letter you said that Jason Wallace and Jason Gomez were discussing
an incident that happened with customers. You did not believe they should had discussed the
incident in your presence.

According to the company, an investigation was conducted by the HR Manager regarding your
complaint. Wallace was conducting an internal review regarding the conduct by the patron, he
was explaining the patron's allegations to Gomez. Gomez was trying to assist the internal
review by locating the audio and video of the incident. You overheard their conversation while
they were looking at the surveillance. The conversation was not directed to you. Gomez had to
listen to what Wallace was saying to find the surveillance video.

If you have additional documentation which will refute the above evidence, it must be provided
in writing via email Only to johnny.glover@eeoc.gov within 10 days of this letter, April 5, 2021.
Otherwise, you will be notified of the Director's determination in this matter by mail. The
Director's determination will conclude the processing of this charge by EEOC but you will have
the right to pursue the matter by filing in Federal District Court. If you decide to sue, you must
do so within 90 days from receipt of the Dismissal and Notice of Rights, otherwise, your right to
sue is lost.

Sincerely,

~~
Johnny Glover                                                       03/25/21
Investigator                                                        Date
        Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 63 of 68



               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION



•
                              Little Rock Area Office
                                                                                      820 Louisiana St., Suite 200
                                                                                           Little Rock, AR 7220 I
                                                                       Intake Information Group: (800) 669-4000
                                                                  Intake lnfonnation Group TIY: (800) 669-6820
                                                                          Little Rock Direct Dial: (501) 324-5061
                                                                                             FAX (501) 324-5991
                                                                                         Website: www.eeoc.gov


February 25, 2021

Pevelyn Dodds
HR Manager
Saracen Casino Resort
2703 East Harding Ave.
Pine Bluff, AR 71601

Re:      Andrea Washington vs. Saracen Casino Resort
         Charge No. 493-2020-01991

                                              Email: pdodds@sacarecenresort.com

Dear Ms. Dodds,

The previous response to the charge is appreciated. However, the following additional
information/documentation is necessary for the investigation:

      1. State whether or not the company has an anti-harassment policy. If so, submit a copy.

      2. State whether or not any action was taken regarding Charging Party's harassment
         complaint.

      3. State whether or not any disciplinary action was taken against Jason Wallace. If so, what
         action was taken? Supply documentation. What is Jason Wallace's race?

      4. What is Jason Wallace current employment status? Ifhe is no longer employed, explain.

      5. State whether or not any disciplinary action was taken against Jason Gomez. If so, what
         action was taken? Supply documentation.

      6. What is Jason Gomez's current employment status? Ifhe is no longer employed, explain.

      7. State whether or not the company has a sexual harassment policy. If so, submit a copy.

      8. State whether or not Rudy Withers was demoted. If so, why was he demoted? What race
         is Rudy Withers?

      9. State whether or not Zack Jones did $4,000 in damage to a security vehicle. State
         whether or not Zack was promoted to Security Manager after damaging the vehicle.
         What race is Zack Jones?
       Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 64 of 68




Your cooperation in submitting this additional information no later than March 8, 2021 will be
appreciated. I can be contacted at 501-324-6475 or johnny.glover@eeoc.gov.

Sincerely,



Johnny Glover
Federal Investigator
                     Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 65 of 68
Endosure with EEOC
Form 161 (11/2020)
                                              INFORMATION RELATED TO FILING SUIT
                                            UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal Jaw.
                     If you   also plan to sue claiming violations of State law, please be aware that time limits and other
                              provisions of State law may be shorter or more limited than those described below.)


                                         Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                         the Genetic Information Nondiscrimination Act (GINA), or the Age
                                         Discrimination In Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                 -    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                     --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                              --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR C,OURT COMPLAINT TO THIS OFFICE.
    Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 66 of 68


           U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                          Little Rock Area Office


•
September 23, 2020
                                                                                        820 Louisiana St., Suite 200
                                                                                            Little Rock, AR 72201
                                                                         Intake Information Group: (800) 669-4000
                                                                    Intake Information Group TIY: (800) 669-6820
                                                                                              TIY (501) 324-5481
                                                                                              FAX (501) 324-5991




SARACEN ANNEX CASINO
EEOC Inquiry No. 493-2020-01991

Andrea Washington
2203 Crestwood Drive
Pine Bluff, AR 71603

Dear Ms. Washington,

Your correspondence concerning allegations of employment discrimination by the respondent
named above has been reviewed. The information you gave us is not enough to determine how
we should handle this case. More information is needed before we can continue. Our
experience is that an interview is the best way to obtain the needed information. Please call us
as soon as possible. The interview might be conducted in person or by telephone. Whether in
person or by phone, the interview can take up to one hour or more.

To arrange an interview, please call me during office hours (listed below). If you have to call long
distance, please call collect.

Please contact me as soon as possible because charges of employment discrimination must be
filed within the time limits imposed by law. When you call, please use the •EEOC Inquiry No."
listed at the top of this letter and mention that you are responding to this request for information.
Please also read the enclosed brochure, "What You Should Know Before You File A Charge With
EEOC," for answers to frequently asked questions about employee rights and the EEOC process.

IF WE HAVE NOT HEARD FROM YOU WITHIN 30 DAYS OF THIS LETTER, WE WILL
ASSUME THAT YOU DID NOT INTEND TO FILE A CHARGE OF DISCRIMINATION WITH US.



    Sincerely,




    ?~~
    Johnny Glover, EEOC Investigator
    (501) 324-6475



Enclosure(s)
   Copy of EEOC Uniform Brochure, "What You Should Know Before You File A Charge With
   EEOC."
                      Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 67 of 68
Enclosure with EEOC
Form 161 (11/2020)
                                               INFORMATION RELATED TO FILING SUIT
                                             UNDER THE LAWS ENFORCED BY THE EEOC

                                 (This information relates to filing suit in Federal or State courl under Federal law.
                      If you   also plan to sue claiming violations of State law, please be aware that time limits and other
                               provisions of State law may be shorter or more limited than those described below.)


                                          Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                          the Genetic Information Nondiscrimination Act (GINA), or the Age
                                          Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                       Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                      --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                               -    All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                     IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                 Case 4:21-cv-00600-JM Document 1 Filed 07/02/21 Page 68 of 68



KATY HUNSPERGER

From:               ANDREA WASHINGTON <andrea71613@yahoo.com >
Sent:               Sunday, January 3, 2021 9:08 PM
To:                 JOHNNY GLOVER; ANDREA WASHINGTON
Subject:            Saracen Casino 493-2020-01991




Hi Mr. Glover,




I apologize for not responding sooner this pandemic has taken away so many of my love ones.

I have the recording on my cell phone when I met with Mrs. Pevelyn Dodds to discus the matters of the incident and she
said that Jason Gomez and Jason Wallace when speaking to them separately did say they would have been offended.


Thank you again,

Andrea Lynn Washington




                                                          1
